      Case 8:20-cr-00167-DOC Document 1 Filed 11/02/20 Page 1 of 3 Page ID #:1



 1
                                                              11/02/2020
 2
                                                                 eva

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                SOUTHERN DIVISION

11   UNITED STATES OF AMERICA,               No.   8:20-cr-00167-DOC
12             Plaintiff,                    I N F O R M A T I O N

13             v.                            [18 U.S.C. § 1343: Wire Fraud]
14   PAUL GILMAN,

15             Defendant.

16

17        The United States Attorney charges:
18                                [18 U.S.C. § 1343]
19   A.   INTRODUCTORY ALLEGATIONS
20        At times relevant to this Information:
21        1.   Defendant PAUL GILMAN owned Oil Migration Group, LLC,
22   WaveTech29, LLC, Stadium Sound 360 LLC, and GilmanSound, which were
23   operated in Orange and Los Angeles Counties, within the Central
24   District of California (the “Sound Companies”).
25        2.   Defendant GILMAN claimed to have developed a revolutionary
26   soundwave technology that, among other things, lowered the viscosity
27   of oil, improved sound quality in sports stadiums, and could purify
28   water.
       Case 8:20-cr-00167-DOC Document 1 Filed 11/02/20 Page 2 of 3 Page ID #:2



 1         3.   Through the Sound Companies, defendant GILMAN raised money

 2   from investors and lenders throughout the United States.

 3   B.   THE SCHEME TO DEFRAUD

 4         4.   From at least July 2011 and continuing through at least
 5   November 2016, in Orange and Los Angeles Counties, within the Central
 6   District of California, and elsewhere, defendant GILMAN, knowingly
 7   and with the intent to defraud, devised, participated in, and
 8   executed a scheme to defraud and obtain money from investors and
 9   lenders by means of materially false and fraudulent representations,
10   and the concealment of material facts.
11         5.   In carrying out the scheme, defendant GILMAN engaged in the
12   following fraudulent and deceptive acts, practices, and devices,
13   among others:
14               a.   Defendant GILMAN, through the Sound Companies,
15   solicited investors to purchase a portion of the Sound Companies or
16   lend him money through promissory notes.         Defendant GILMAN promised
17   to use the investors’ and lenders’ money to develop the sound
18   technology, including to test, patent and license the technology, to
19   purchase equipment, and for other business purposes.
20               b.   Instead of using the funds as promised, defendant
21   GILMAN used the funds for his own personal purposes and to pay back
22   other investors.
23               c.    From the fraudulent scheme, defendant GILMAN caused
24   more than ten victims to lose more than $1.5 million.
25

26

27

28

                                             2
       Case 8:20-cr-00167-DOC Document 1 Filed 11/02/20 Page 3 of 3 Page ID #:3



 1   C.   THE USE OF AN INTERSTATE WIRE

 2         6.   On or about December 29, 2015, within the Central District

 3   of California, and elsewhere, for the purpose of executing the above-

 4   described scheme to defraud, defendant GILMAN caused the

 5   transmission, by means of wire communication in interstate commerce,

 6   of $10,000 from victim F.R.’s Bank of America account located in

 7   Irvine, California, through the Bank of America servers in New York,

 8   New York, to defendant GILMAN’s City National Bank Account located in

 9   Newport Beach, California, for the purpose of an investment with

10   defendant GILMAN.

11

12                                               NICOLA T. HANNA
                                                 United States Attorney
13

14

15                                               BRANDON D. FOX
                                                 Assistant United States Attorney
16                                               Chief, Criminal Division
17                                               BENJAMIN R. BARRON
                                                 Assistant United States Attorney
18                                               Chief, Santa Ana Branch Office
19                                               JENNIFER WAIER
                                                 Assistant United States Attorney
20                                               Deputy Chief, Santa Ana Branch
                                                 Office
21

22

23

24

25

26

27

28

                                             3
